DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/14/2022.
           Claims 1, 3-5, 7-9 and 11-12 are currently pending.
           Claims 2, 6, 10 and 13-30 have been cancelled.
           Claims 1, 5, and 9 are independent claims.

Reasons for Allowance
2.        Claims 1, 3-5, 7-9 and 11-12 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 5 and 9, taking claim 1 as an example, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “… a magnetic yoke having a surface including one or more openings; one or more reset coils disposed in the one or more openings of the surface of the magnetic yoke; and one or more magnetic field sensors positioned relative to the magnetic yoke, the magnetic yoke and the one or more magnetic field sensors operable to simultaneously reset in response to current being applied to the one or more reset coils.” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 3-4, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 7-8, the claims are allowed as they further limit allowed claim 5.
          As to claim(s) 11-12, the claims are allowed as they further limit allowed claim 9.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ogomi et al.  (U.S Pub. 20190204396) discloses a magnetoresistive effect element unit includes an anisotropic magnetoresistive effect element and a conductive reset line that, as viewed in a direction orthogonal to both a magnetic sensing direction x′ and an easy magnetization direction y′ of the anisotropic magnetoresistive effect element, passes through a center of the anisotropic magnetoresistive effect element, extends in a direction inclined from the easy magnetization direction y′ so as to form an angle of 45° or less with the easy magnetization direction y′, and is parallel to a plane including the magnetic sensing direction x′ and the easy magnetization direction y′. As viewed in the direction orthogonal to both the magnetic sensing direction x′ and the easy magnetization direction y′, the reset line has a width that covers an entirety of the anisotropic magnetoresistive effect element. (see specification for more details).              Koenig et al. (U.S Pub. 20160231282) discloses a dynamic pulsed eddy current probe, comprising: at least two substantially u-shaped magnetizing yokes having a first leg and a second leg; and a coil assembly comprising a coil, wherein the second leg of the at least two magnetizing yokes is positioned within the coil assembly. (see specification for more details).
             Li et al. (U.S Pub. 4158811) discloses an apparatus for testing and setting the field strength of permanent magnets in a magnetic bubble domain chip module, wherein the final molded module is formed to contain a pair of longitudinal slots which run through the module on opposite sides thereof. The module is inserted, via said slots, onto conducting members of a magnetic bubble module testing apparatus. The conducting members effectively provide one turn coils on each side of the module. Current is induced in these coils in such a way as to either add to or subtract from the bias field provided for the magnetic bubble domain chip by the permanent magnets of the module. The module is tested to determine the upper and lower operating levels of the bias field for effective operation of the chip, and the device is remagnetized to set the bias field of the module in the center, or optimal point, of the bias margin (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/23/2022